Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2022 has been entered. 
Claim Status
In response to the amendment filed 6/17/2022, claims 11, 21, and 23 have been amended, and claim 22 is cancelled. Claims 1-21 and 23 are pending and under examination.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable Beyer et al (U.S. Patent Application Publication 2018/0161587), hereinafter Beyer in view of Lint et al (U.S. Patent Application Publication 2018/0374391), hereinafter Lint.
Regarding claim 1, Beyer discloses a training device for training a trainee to operate a defibrillator (Abstract) comprising: 
a housing having a shape which imitates a shape of the defibrillator (housing 720 in FIG. 16); 
a defibrillator function emulation device having at least a display screen to display first data and a speaker to issue second data (¶0190: “In this embodiment, defibrillator unit 710 includes a dedicated smart phone 705 that is integrally packaged in housing 720 such that the phone's display screen 706 is exposed and can be used as the display for defibrillator unit 710.”), the defibrillator function emulation device attached to the housing and configured to emulate a predefined subset of functions of the defibrillator (smart phone 705 in FIG. 16; ¶0195: “The app 108 is installed, or installable in memory on the mobile communication device 105. Preferably the app is installed on the mobile communication device and the user practices with both the app and the defibrillator before it becomes necessary to actually utilize the defibrillator in a medical emergency. The app can be factory installed on the mobile communication device as part of a health related suite of apps or can be downloaded from an appropriate app store. The app model allows the user interface and phone based control logic to be updated with improvements, including any new ECG interpretation techniques and/or recommended shock treatment practices and protocols.”); and 
emulation electrodes attached to the housing (116 and 229 in FIG. 2; ¶0068: “For instance, if the phone asks for the capacitor charge, the processor 202 will return an indication of the scaled voltage. If the phone asks for confirmation that the electrode pads are connected, the microprocessor will return an indication verifying their connection. If the phone asks for the ECG reading, the microprocessor will send the ECG signal being taken from the pads attached to the body back over the serial line. If the phone instructs a shock to be delivered, the microprocessor will set the appropriate pins in order to drive the HV system to deliver the shock.”).
Beyer does not explicitly disclose that the training device does not contain any component capable of providing a defibrillation shock.
Lint discloses automated external defibrillator training device with audio output controls for training (Abstract) comprising the training device does not contain any component capable of providing a defibrillation shock (FIG. 4 illustrates the training device without shock production; Instead, ¶0016 teaches the shock is emulated using audio output: “in a one button embodiment, the output indicators comprise audibly playing recorded audio descriptions of multiple available training feature options.”; see also ¶0004: “In order to supply prior training on the proper use of an AED device, less expensive AED training devices or AED trainers, which are incapable of providing any actual diagnostics treatment or any electrical therapy, have been developed to provide both professional health care providers and the general public with appropriate AED training.”).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the invention in Beyer by “[u]sing simple audio output and visual output commands” as taught in Lint in order to “be easy to use for the layperson.” (¶0005 of Lint).

Regarding claim 2, Beyer further discloses that the housing comprises any of a cardboard structure, a plastic structure, a polystyrene structure, a foam structure, a polymer foam structure (¶0183: “The housing 120, the end caps 124, 125 and the internal structural skeleton structure may all be fabricated from plastic which works well due to plastic's low electrical conductivity, light weight, and ease of manufacturing.”).

Regarding claim 3, Beyer further discloses that the housing comprises one of a cylindrical shape, a rectangular shape or a box shape (FIG. 1, 16 and 17).

Regarding claim 4, Beyer further discloses that the housing comprises any of a first substantially oval face, a second substantially oval face and a wall therebetween, a first substantially circular face, a second substantially circular face and a wall therebetween, a first substantially square face, a second substantially square face and a wall therebetween, a first substantially rectangular face, a second substantially rectangular face and a wall therebetween, a first substantially polygonal face, a second substantially polygonal face and a wall therebetween (FIG 1 illustrates the cylindrical shape; see also FIG. 16 for square shape; ¶0191: “the housing 720 has a “gem-shaped” cross-section with several flat sides that the defibrillator can rest on during storage or use.”).

Regarding claim 5, Beyer further discloses that the housing comprises a structure which imitates the defibrillator (FIG. 16).

Regarding claim 6, Beyer further discloses that the housing provides a space for at least partial receipt of the defibrillator function emulation device for attachment of the device to the housing (722 in FIG. 16; ¶0190: “Compartment 722 houses the dedicated smart phone 705.”).

Regarding claim 7, Beyer further discloses that the space is provided in a face of a cylindrical housing (722 in FIG. 16).

Regarding claim 8, Beyer further discloses that the space is sized to form a fit around the defibrillator function emulation device (722 in FIG. 16).

Regarding claim 9, Beyer further discloses that the housing comprises one or more inserts to change the size of the space to accommodate differently-sized defibrillator function emulation devices (¶0230: “a modular battery pack can be provided that fits into the connector cable compartment of housing 120. The module can optionally be arranged such that the phone cable can be pulled through a center section in this modular battery pack, and repackaged on the outer side of this module.”).

Regarding claim 10, Beyer further discloses that the space comprises a recess for partial receipt of the defibrillator function emulation device (722 in FIG. 16).

Regarding claim 11, Beyer further discloses that the space comprises a slot for substantially full receipt of the defibrillator function emulation device (722 in FIG. 16).

Regarding claim 12, Beyer further discloses that the housing provides a space for at least partial receipt of the electrodes for attachment of the electrodes to the housing (723 and 724 in FIG. 16; ¶0190: “Compartment 723 houses the electrode pads 116. Compartment 724 houses the defibrillator electronics.”).

Regarding claim 13, Beyer further discloses that the space is provided in a wall of a cylindrical housing (723 and 724 in FIG. 16).

Regarding claim 14, Beyer further discloses that the space comprises a recess for partial receipt of the electrodes (723 and 724 in FIG. 16).

Regarding claim 15, Beyer further discloses that the space comprises a slot for substantially full receipt of the electrodes (723 and 724 in FIG. 16).

Regarding claim 16, Beyer further discloses that the housing comprises a lid movable between a closed position covering the defibrillator function emulation device and the electrodes and an open position revealing the defibrillator function emulation device and the electrodes (¶0192: “An end cap (not shown in FIG. 17, but in place in FIG. 16) attaches to the open end of the housing 720 to hold the components in place.”).

Regarding claim 17, Beyer further discloses that the housing comprises a lid movable between a closed position covering the defibrillator function emulation device and an open position revealing the defibrillator function emulation device (¶0192: “An end cap (not shown in FIG. 17, but in place in FIG. 16) attaches to the open end of the housing 720 to hold the components in place.”).

Regarding claim 18, Beyer further discloses that the housing comprises a lid movable between a closed position covering the electrodes and an open position revealing the electrodes (¶0192: “An end cap (not shown in FIG. 17, but in place in FIG. 16) attaches to the open end of the housing 720 to hold the components in place.”).

Regarding claim 19, Beyer further discloses that the electrodes are emulation defibrillator electrodes (116 and 229 in FIG. 2; ¶0068: “For instance, if the phone asks for the capacitor charge, the processor 202 will return an indication of the scaled voltage. If the phone asks for confirmation that the electrode pads are connected, the microprocessor will return an indication verifying their connection. If the phone asks for the ECG reading, the microprocessor will send the ECG signal being taken from the pads attached to the body back over the serial line. If the phone instructs a shock to be delivered, the microprocessor will set the appropriate pins in order to drive the HV system to deliver the shock.”).

Regarding claim 20, Beyer further discloses that the electrodes are defibrillator electrodes (116 and 229 in FIG. 2; ¶0068: “For instance, if the phone asks for the capacitor charge, the processor 202 will return an indication of the scaled voltage. If the phone asks for confirmation that the electrode pads are connected, the microprocessor will return an indication verifying their connection. If the phone asks for the ECG reading, the microprocessor will send the ECG signal being taken from the pads attached to the body back over the serial line. If the phone instructs a shock to be delivered, the microprocessor will set the appropriate pins in order to drive the HV system to deliver the shock.”).

Regarding claim 21, Beyer further discloses that the defibrillator function emulation device is configured to emulate a predefined subset of functions of a defibrillator comprising any of a defibrillator activation function, a defibrillator status function, a defibrillator ECG measurement function, a defibrillator impedance measurement function, a defibrillator cardiac analysis function, a defibrillator cardiac diagnosis function, a defibrillator treatment function, and a defibrillator user instruction function (¶0195: “The app 108 is installed, or installable in memory on the mobile communication device 105. Preferably the app is installed on the mobile communication device and the user practices with both the app and the defibrillator before it becomes necessary to actually utilize the defibrillator in a medical emergency. The app can be factory installed on the mobile communication device as part of a health related suite of apps or can be downloaded from an appropriate app store. The app model allows the user interface and phone based control logic to be updated with improvements, including any new ECG interpretation techniques and/or recommended shock treatment practices and protocols.”).

Regarding claim 23, Beyer further discloses that the defibrillator emulation device is any of a smart phone or a tablet (smart phone 705 in FIG. 16).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Although the amendment provides the status of claim 1 as “Previously Presented,” Examiner acknowledges that the body of claim 1 has been amended, and Applicant also notes that claim 1 has been amended as well. Applicant Amendment filed 9/30/2022, pp. 2, 5. Therefore, for this examination, Examiner treats the status of claim 1 as “Currently Amended.”